Citation Nr: 0615217	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  00-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for residual scar of a 
shrapnel wound to the neck, currently evaluated as 10 percent 
disabling.

2.  Entitlement an increased rating for limitation of motion 
of the left shoulder, shrapnel wound residuals, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which confirmed and continued the 10 
percent rating for the neck shrapnel fragment wound residuals 
and the 20 percent rating assigned for left shoulder shrapnel 
fragment wound residuals.  The RO subsequently granted a 
separate 10 percent rating for a left shoulder scar by a 
January 2000 rating decision, and a 30 percent rating for the 
left shoulder, effective December 17, 1999.

The veteran provided testimony at a hearing before personnel 
at the RO in March 2001, a transcript of which is of record.

This case was previously before the Board on multiple 
occasions.  By a February 2003 rating decision, the Board, 
among other things determined that a 30 percent rating was 
warranted for the left shoulder both before and after 
December 17, 1999, and denied a rating in excess of 10 
percent for the neck scar.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a Joint Motion, vacated 
the Board's decision on these issues in a March 2004 Order.  
Following the Court's Order, the Board remanded the case for 
additional development to include a new examination to 
evaluate the severity of these service-connected 
disabilities.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the remand directives regarding the neck scar has 
been substantially complied with.  However, for the reasons 
detailed in the REMAND portion of the decision below, the 
remand directives regarding the service-connected left 
shoulder muscle injury have not been complied with.  
Consequently, pursuant to the holding of Stegall v. West, 11 
Vet. App. 268 (1998), this issue will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Joint 
Motion directed that there should be consideration of whether 
a separate rating was warranted due to nerve injuries as a 
result of the veteran's shrapnel wound residuals.  By a 
December 2005 rating decision, separate ratings were granted 
for limitation of motion of the left neck, evaluated as 10 
percent disabling, and loss of function of the long thoracic 
nerve and winging scapula, evaluated as 20 percent disabling.  
Both of these disabilities were recognized as shrapnel wound 
residuals.  Nothing in the record indicates the veteran 
appealed the initial ratings assigned for these disabilities, 
nor the effective dates thereof.  Accordingly, the Board does 
not have jurisdiction to address these issues.  See 38 C.F.R. 
§§ 20.200, 20.302; see also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The veteran's service-connected residual scar of a 
shrapnel wound to the neck is not manifest by severe 
scarring, to include marked and unsightly deformity; nor 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features [nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips], nor two or three characteristics of 
disfigurement.  




CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residual scar of a shrapnel wound 
to the neck are not met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.118, Diagnostic Code 7800 (2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, VA did provide the veteran 
with letters which meet the notification requirements of the 
VCAA, including letters dated in July 2001, September 2004, 
and February 2005.  Taken together, this correspondence 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the holding in Quartuccio, supra.  
Moreover, the veteran has not asserted that he has received 
inadequate notice in this case.  In fact, it was noted in the 
Joint Motion that he had actual notice of the evidence 
required to prove his claims for increased ratings and that 
there was no prejudicial error with respect to failure to 
provide such notice under any statute, including the VCAA.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant VA and private medical 
records pertinent to this case are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As noted in the Introduction, he 
had the opportunity to present evidence and argument in 
support of his claims at the March 2001 RO hearing.  Further, 
he has been accorded VA examinations which evaluated the 
severity of the disabilities that are the subject of this 
appeal.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the Statement of the Case (SOC) and 
multiple Supplemental SOCs (SSOCs) which informed them of the 
laws and regulations relevant to the veteran's claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating scars are found at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 to 7805.  However, the 
criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied from the effective 
date of the criteria change, but not prior.  VAOPGCPREC 3-
2000.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  Prior to August 30, 2002, 
Diagnostic Code 7800, which applies to disfiguring scars on 
the head, face or neck, assigned a zero percent 
(noncompensable) rating when the scars were slight.  A 10 
percent rating was warranted for moderate, disfiguring scars.  
A 30 percent rating was assigned for severe scars, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles.  Finally, a 50 percent rating was 
warranted when there was a complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement. 

The revised criteria for Diagnostic Code 7800, provides that 
a 10 percent rating is assigned for one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118.

Here, the Board finds that the veteran is not entitled to a 
rating in excess of 10 percent for his neck scar under either 
the "old" or the "new" version of Diagnostic Code 7800.  
The competent medical evidence does not reflect that this 
scar is manifest by severe scarring, to include marked and 
unsightly deformity; nor visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features [nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips], nor two or three 
characteristics of disfigurement.  For example, a December 
1999 VA medical examination noted that the left neck scar 
measured 12 cm, extending from the ear to the clavicle.  
While there was tenderness over this scar, there was no 
cervical lymphadenopathy.  A subsequent August 2001 VA 
medical examination noted, in part, a 2 1/2 inch scar just 
below the left ear lobe, as well as a 3 1/4 inch scar on the 
upper scapula.  All of the scars were found to be well-
healed, and relatively movable.  The veteran was found to be 
moderately tender to deep palpation in that whole area.  On 
the more recent February 2005 VA medical examination, the 
examiner noted 3 scars including a 3 inch scar at the base of 
the neck, parallel to a 4 inch scar of the left scapula.  
However, on palpation none of the 3 scars was particularly 
tender.  Further, they all moved freely over the deep tissue.  
The examiner did diagnose muscle tissue loss deep to scars, 
but the objective findings focused upon those of the left 
shoulder scar which is not the subject of this appeal.  Based 
upon these objective medical findings, the Board concludes 
that the veteran is not entitled to a rating in excess of 10 
percent under either version of this Code.

The "old" versions Diagnostic Codes 7801 and 7802 were for 
evaluation of burn scars, which is not the case with the 
service-connected neck scar.  Although the revised versions 
of these Codes do not specify they are to evaluate burn 
scars, they do specify that they provide criteria to evaluate 
scars other than of the head, face, or neck.  However, the 
service-connected scar that is the subject of this appeal is 
of the neck .  Consequently, these Codes are not for 
application in the instant case.  

The Board further notes that both the "old" and the "new" 
versions of Diagnostic Codes 7803 and 7804 provide a maximum 
rating of 10 percent.  As such, they are inapplicable to the 
veteran's current appeal for a rating in excess of 10 
percent.

Diagnostic Code 7805 evaluates the affected part based upon 
limitation of function.  However, as noted in the 
Introduction, the veteran has been granted a separate rating 
of 10 percent based upon limitation of neck motion.  As such, 
evaluating the neck scar on this same basis would be a 
violation of the prohibition against pyramiding found at 38 
C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected neck scar 
under any of the potentially applicable Diagnostic Codes.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for residual scar of a 
shrapnel wound to the neck, currently evaluated as 10 percent 
disabling, is denied.




REMAND

The Joint Motion asserted, in part, that the February 2003 
Board decision was deficient because it did not consider 
whether application of 38 C.F.R. § 4.55(d) would provide the 
veteran with a rating in excess of 30 percent for the 
residuals of the shrapnel wound to his left shoulder.  This 
regulation provides that the combined evaluation of muscle 
groups acting on a single unankylosed joint must be lower 
than the rating for unfavorable ankylosis of that joint, 
except when muscles groups I and II are acting on the 
shoulder.

In light of the Joint Motion, the Board directed in its prior 
remand that the RO should consider the applicability of 
38 C.F.R. § 4.55(d).  However, a thorough review of the 
December 2005 SSOC contains no reference to this regulatory 
provision.  This apparent oversight is of particular 
importance in the instant case as the February 2005 VA 
examiner indicated that there was muscle damage to groups I, 
II, and XXII.

In Stegall, the Court held that "a remand by this Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  11 Vet. App. at 271.  As it does not appear the 
Board's remand directives regarding consideration of 
38 C.F.R. § 4.55(d) were complied with, the Board concludes 
that it must remand the case again to ensure such compliance 
in accord with the Court's holding in Stegall.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.

For the reasons stated above, this case is REMANDED for the 
following:

After completing any development deemed 
necessary in order to comply with the 
duties to assist and notify, the RO 
should again review the record and make a 
specific determination as to whether the 
veteran is entitled to a higher rating in 
light of 38 C.F.R. § 4.55(d).  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished an SSOC and given the 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


